12. Continuation Sheet

Response to Arguments/Remarks
Any arguments or remarks directed to non-entered claim amendments will not be addressed at this time. The remainder of Applicant’s arguments are summarized below.
Applicant argues that the evidence of record demonstrates that the water of Hsu is not a dispersant.
This is not persuasive for the reason of record presented in the final rejection mailed 8/13/2021, pg 2-4, which will be not reiterated below. Regarding the Example reference in section “A. Example of a reference work as evidence of the meaning of dispersant,” this was not persuasive as water is defined as a dispersing medium suitable for dispersion of different powders.  While the reference goes on to state that addition of dispersing agents if often necessary, this doesn’t take away from the fact that water reads on a dispersant as recited by the instant claims filed 5/21/2021.  Regarding the Hsu reference, while water is called a carrier and not a dispersant, this does not persuasive for the same reasons of record discussed in the final rejection on page 3. Furthermore, absent a definition in the specification of dispersant, as Hsu teaches barium titanate to be dispersed in water, therefore water reads on dispersant, furthermore, this is supported by Omoshiki [0101] who teaches that inorganic oxide particles such as barium titanate can be added to mediums in the form of an aqueous colloid in water as a dispersant, thus evidencing that water can be a dispersant for the claimed compounds.
Applicant remarks that the instant specification calls water a carrier or medium. This is not persuasive as Hsu teaches barium titanate to be dispersed in water, therefore water reads on dispersant absent a definition in the specification as to the dispersant being limited to only those materials that result in a more homogenous dispersion and one that reduced the tendency of the dispersed particles to aggregate or agglomerate over time.
Applicant argues the Abramovich declaration, this is not persuasive for the reasons of record previously discussed in the final rejection.
In summary, Applicant argues that the Nishkawa composition is not capable of having the absorption criteria as recited by the instant claims.  This is not persuasive as Applicant is arguing limitations 
Applicant remarks that it would not be obvious to mill the pigments used by Nishikawa to obtain smaller particles, such as those recited by the instant claims.  This is not persuasive as Nishikaswa teaches that suitable particle sizes include 50-200nm which overlap with the claimed ranges and overlapping ranges are prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613